UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May23, 2012 HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 033-20897-D 91-2099117 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 22118 20th Avenue S.E., Suite 204 Bothell, Washington 98021 (425) 402-8400 (Address and telephone number of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2012 Annual Meeting of the Stockholders of Helix BioMedix, Inc. (the “Company”) was held on May23, 2012, at which the following matters were approved as follows: 1. The election of the following Class III directors to serve until the 2015 Annual Meeting of Stockholders or until each such director’s successor is elected and qualified: Nominee For Withheld Broker Non-Votes R. Stephen Beatty John F. Clifford Lawrence Blake Jones 2. The ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: For Against Abstain Broker Non-Votes 0 These are the final voting results. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HELIX BIOMEDIX, INC. Dated: May24, 2012 By: /s/ R. Stephen Beatty R. Stephen Beatty President and Chief Executive Officer
